DISMISSED and Opinion Filed July 6, 2022




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00512-CR

                      EX PARTE EDRICK PAUL FULLER

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. WX21-93120-J

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Carlyle
      Edrick Paul Fuller appeals from the trial court’s ruling, reflected only in a

docket sheet entry, denying his pretrial application for writ of habeas corpus in which

he sought to dismiss the prosecution with prejudice for failure to provide him a

speedy trial. We dismiss for want of jurisdiction.

      This is the second appeal appellant has filed regarding the denial of his habeas

application. We dismissed for want of jurisdiction the first appeal because there was

no written order and the right to a speedy trial is not cognizable on a pretrial habeas

application. See Ex parte Fuller, No. 05-21-01178-CR, 2022 WL 304705 (Tex.

App.—Dallas Feb. 2, 2022, no pet.) (mem. op., not designated for publication). Now,
following resolution of the underlying case, appellant seeks to re-appeal the denial

of pretrial habeas relief.

        The clerk’s record has been filed in this case. As in appellant’s previous appeal

of this matter, the clerk’s record shows the trial court has not entered a signed, written

order ruling on appellant’s pretrial application for writ of habeas corpus. It further

shows relator has been placed on deferred adjudication.1

        Because nothing has changed in the interim that would confer jurisdiction on

the court to consider an appeal of this pretrial habeas matter, we adopt the reasoning

set forth in our earlier opinion. See Fuller, 2022 WL 304705, at *1. Because the

record does not show that the trial court has entered a written order that would confer

jurisdiction on this court, and because an alleged violation of the right to a speedy

trial is not cognizable on a pretrial application for writ of habeas corpus, we lack

jurisdiction to consider the appeal. See TEX. R. APP. P. 26.2(a)(1); State v.

Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012); Ex parte Doster, 303

S.W.3d 720, 724 (Tex. Crim. App. 2010).

        Appellant has filed pro se motions complaining of problems with the clerk’s

record, seeking to supplement the record with material related to a superseded

indictment, and seeking to compel the trial court to enter an order on his pretrial

habeas application. An appellate court has jurisdiction to act in an appeal only if the


    1
      Appellant has appealed the trial court’s order placing him on deferred adjudication in the underlying
case. That appeal is pending as cause no. 05-22-00511-CR.
                                                   –2–
appeal is authorized by law. Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim.

App. 2008). When our jurisdiction has not been legally invoked, we have no power

to act. See Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996). Without

jurisdiction, we cannot rule on appellant’s pending motions. See, e.g., McCollum v.

State, No. 05-21-00816-CR, 2021 WL 4771576, at *1 (Tex. App.—Dallas Oct. 13,

2021, no pet.) (mem. op., not designated for publication) (when appellate court lacks

jurisdiction over appeal, it follows that it also lacks jurisdiction to rule on pending

motions).

      We dismiss this appeal.




                                            /Cory L. Carlyle//
                                            CORY L. CARLYLE
                                            JUSTICE
220512f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                         –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

EX PARTE EDRICK PAUL                           On Appeal from the Criminal District
FULLER                                         Court No. 3, Dallas County, Texas
                                               Trial Court Cause No. WX21-93120-
No. 05-22-00512-CR                             J.
                                               Opinion delivered by Justice Carlyle.
                                               Justices Myers and Goldstein
                                               participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 6th day of July, 2022.




                                        –4–